Case 1:21-cv-16824-RMB-KMW Document 1-1 Filed 09/13/21 Page 1 of 11 PagelD: 6

'

Daniel K. Snyder, Esquire

(Attorney NJ Id # 028172005)
ARONBERG, KOUSER, SNYDER
& LINDEMANN, P.A.

430 Route 70 West

Cherry Hill, NJ 08002

Telephone: (856) 429-1700

 

 

 

 

Attormey for Plaintiff
DOLORES WASHICK and SUPERIOR COURT OF NEW JERSEY
MICHAEL WASHICK, her husband BURLINGTON COUNTY
LAW DIVISION
Plaintiff,
VS. DOCKET NO.: BUR-L-1732-21
TARGET STORES,
and ABC CORPS 1-10 (fictitious names of Civil Action
businesses and/or corporations which
cannot be ascertained at this time),
individually, jointly, severally and/or
in the alternative COMPLAINT AND
DEMAND FOR JURY TRIAL
Defendants.
STATE OF NEW JERSEY TO: TARGET STORES
4 CENTERTON ROAD

MT. LAUREL, NJ 08054

The Plaintiff named above, has filed a lawsuit against you in the Superior Court of New
Jersey. The Complaint attached to this summons states the basis for this lawsuit. If you dispute
this complaint, you or your attommey must file a written answer or motion and proof of servic
with the deputy clerk of the Superior Court in the county listed above within 35 days from the
date you received this summons, not counting the date you received it. (The address of each
deputy clerk of the Superior Court is provided.) If the Complaint is one in foreclosure, then you
must file your written answer or motion and proof of service with the Clerk of the Superion

Court, Hughes Justice Complex, CN 971, Trenton, New Jersey. A filing fee ($175.00) payable

to the Treasurer, State of New Jersey and a completed Case Information Statement (available

Page - 1-of3

 
Case 1:21-cv-16824-RMB-KMW Document 1-1 Filed 09/13/21 Page 2 of 11 PagelD: 7

from the deputy clerk of the Superior Court) must accompany your answer or motion when it is
filed. You must also send a copy of your answer or motion to plaintiff's attorney whose name
and address appear above, or to plaintiff, if no attorney is named above. A telephone call will
not protect your rights; you must file and serve a written answer or motion (with fee and
completed Case Information Statement) if you want the court to hear your defense.

If you do not file and serve a written answer or motion within 35 days, the court may
enter a judgment against you for the relief plaintiff demands, plus interest and costs of suit. If
judgment is entered against you, the Sheriff may seize your money, wages or property to pay all

or part of the judgment.
If you cannot afford an attorney, you may call the Legal Services Offices in the county;
where you live. A list of these offices is provided. If you do not have an attorney and are noj

eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the

Lawyer Referral Services. A list of these numbers is also provided.

DATED: August 18, 2021 Michelle M. Smith

MICHELLE M. SMITH
SUPERIOR COURT CLERK

NAME OF DEFENDANT TO BE SERVED: TARGET STORES
4 CENTERTON ROAD

MT. LAUREL, NJ 08054

*$175.00 FOR CHANCERY DIVISION CASES OR $175.00 FOR LAW DIVISION CASES*

Page - 2 - of 3

 

 

 
Case 1:21-cv-16824-RMB-KMW Document 1-1 Filed 09/13/21 Page 3 of 11 PagelD: 8

CLERKS ADDRESSES

Atlantic County, 1201 Bacharach Blvd., Atlantic City, NJ 08330

Bergen County Justice Center, 10 Main Street, Hackensack, NJ 07601

Burlington County Courts Facility, 49 Rancocas Road, Mt. Holly, NJ 08060
Camden County Hall of Justice, 101 S. 5" Street, Camden, NJ 08103

Cape May County Courthouse, Main Street, Cape May Courthouse, NJ 08210
Cumberland County Court House, Broad and Fayette Streets, Bridgeton, NJ 08302

 

 

Essex County Courts Building, 50 W. Market Street, Newark, NJ 07102
Gloucester County Court House, 1 N. Broad Street, Woodbury, NJ 08096

Hudson County Admin. Building, 595 Newark Avenue, Jersey City, NJ 07306

Hunterdon County Court House, Main Street, Flemington, NJ 08822
Mercer County Court House, P.O. Box 8068, Trenton, NJ 08650

Middlesex County Court House, 1 Kennedy Square, New Brunswick, NJ 08903

Monmouth County Court House, 71 Monument Park, Freehold, NJ 07728
Morris County Court House, P.O. Box 900, Morristown, NJ 07963

Ocean County Court House, 118 Washington Street, Toms River, NJ 08754
Passaic County Court House, 77 Hamilton Street, Paterson, NJ 07505

Salem County Court House, 92 Market Street, Salem, NJ 08079

Somerset county court House, P.O. Box 3000, Somerville, NJ 08876

Union county Court House, 2 Broad Street, Elizabeth, NJ 07207

Warren County Courthouse, 2"4 and Hardwick Streets, Belevidere, NJ 07823

LEGAL SERVICES OFFICES

Atlantic County
Bergen County
Burlington County
Camden County
Cape May County
Cumberland County
Essex County
Gloucester County
Hudson County
Hunterdon County
Mercer County
Middlesex County
Monmouth County
Morris County
Ocean County
Passaic county
Salem County
Somerset county
Sussex County
Union County
Warren County

(609) 348-4200
(201) 487-2166
(609) 261-1088
(856) 964-1002
(609) 465-3001
(609) 692-2400
(201) 622-1513
(856) 848-5360
(201) 792-6363
(908) 782-7979
(609) 695-6249
(609) 249-7600
(908) 747-7400
(201) 285-6911
(908) 341-2727
(201) 345-7171
(609) 451-0003
(908) 231-0840
(201) 383-7400
(908) 527-4769
(908) 475-2010

Page - 3- of 3

(609) 345-3444

(201) 488-0044 or 692-1011

(609) 261-4862
(856) 964-4520
(609) 463-0313
(609) 692-6207
(201) 622-6207
(8356) 848-4589
(201) 798-2727
(908) 735-2611
(609) 890-6200
(609) 828-0053
(908) 431-5544
(201) 267-5882
(908) 240-3666
(201) 278-9223
(609) 678-8363
(908) 685-2323
(201) 367-5882
(908) 353-4715
(908) 267-5882

 
Case 1:21-cv-16824-RMB-KMW Document 1-1 Filed 09/13/21 Page 4 of 11 PagelD: 9

BUR L 001732-21 08/13/2021 4:26:40 AM Pg 1 of 1 Trans ID: LCV2021 1882048

BURLINGTON COUNTY
SUPERIOR COURT
49 RANCOCAS ROAD
MT HOLLY NJ 08060
TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (609) 288-9500
COURT HOURS 8:30 AM - 4:30 PM

DATE: AUGUST 12, 2021
RE: WASHICK DOLORES VS TARGET STORES
DOCKET: BUR L -001732 21

THE ABOVE CASE HAS BEEN ASSIGNED TO: TRACK 2.

DISCOVERY IS 300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

THE PRETRIAL JUDGE ASSIGNED IS: HON JAMES J. FERRELLI

IF YOU HAVE ANY QUESTIONS, CONTACT TEAM 003
AT: {609) 288-9500.

IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
ATTENTION:
ATT: DANIEL K. SNYDER
ARONBERG, KOUSER, SNYDER & LIN

430 ROUTE 70 W
CHERRY HILL NJ 08002

JUCPAC3
Case 1:21-cv-16824-RMB-KMW Document 1-1 Filed 09/13/21 Page 5 of 11 PagelD: 10

BUR-L-001732-21 08/12/2021 8:45:55 AM Pg 1 of 6 Trans ID: LCV20211873749

Daniel K. Snyder, Esquire
(Attorney NJ Id # 028172005)

 

ARONBERG, KOUSER, SNYDER

& LINDEMANN, P.A.

430 Route 70 West

Cherry Hill, NJ 08002

Telephone: (856) 429-1700

Attomey for Plaintiff

DOLORES WASHICK and SUPERIOR COURT OF NEW JERSEY

MICHAEL WASHICK, her husband BURLINGTON COUNTY
LAW DIVISION

Plaintiff,

VS. DOCKET NO.:

TARGET STORES,

and ABC CORPS 1-10 (fictitious names of Civil Action

businesses and/or corporations which

cannot be ascertained at this time),

individually, jointly, severally and/or

in the alternative COMPLAINT AND
DEMAND FOR JURY TRIAL

Defendants.

 

Plaintiffs, Dolores Washick and Michael Washick, residing at 4315 Bridgeboro Road,
Township of Moorestown, County of Burlington and State of New Jersey by way of
COMPLAINT against the defendants, Target Stores, a company licensed to do business in the
State of New Jersey with offices located at 4 Centerton Road, Township of Mt. Laurel, County
of Burlington and State of New Jersey and ABC CORPS 1-10, (fictitious names of businesse.
and/or corporations which cannot be ascertained at this time), individually, jointly, severally;

and/or in the alternative, says that:

FIRST COUNT
1. On or about the 18" day of August, 2019, the plaintiff, Dolores Washick was an
invitee legally and lawfully on the premises of the defendant, Target Stores located at 4

Centerton Road, Township of Mt. Laurel, County of Burlington and State of New Jersey.

Page - 1 - of 6

 

 

 
Case 1:21-cv-16824-RMB-KMW Document 1-1 Filed 09/13/21 Page 6 of 11 PagelD: 11

BUR-L-001732-21 08/12/2021 8:45:55 AM Pg 2 of 6 Trans ID: LCV20211873749

2. As a legal invitee lawfully upon said premises, the plaintiff, Dolores Washick was
caused to fall in the check out aisle resulting in injuries.
3. The defendant, Target Stores had and has a non-delegable duty and obligation to
keep said premises properly maintained and safe.
4. The defendant, Target Stores, with actual and/or constructive notice was negligent
in the supervisory maintenance, repair and general safekeeping of the premises and had
negligently, carelessly and unlawfully permitted patrons to walk in that area so as to make if
unsafe and dangerous to persons walking.
5. At the time and place aforesaid, the defendant, Target Stores was negligent in the
supervisory maintenance, repair, and general safekeeping of the premises and allowed and/oy
permitted to exist certain hazardous and dangerous conditions such that this condition created a]
known hazard and dangerous condition at the defendant, Target Stores, and used by plaintifi
and/or any other lawful and legal invitee walking through the area.
6. Defendant, Target Stores:
(a) failed to warn persons, such as the plaintiff, Dolores Washick of
dangerous conditions existing;
(b) failed to put up warning signs that said dangerous conditions existed; and
(c) failed to abate the hazards.
7. As a result of the aforesaid carelessness and negligence of the defendants, Target
Stores, its agents, servants, employees or representatives, the plaintiff, Dolores Washick
sustained severe personal injuries of both a permanent and temporary nature and has been and
will in the future be forced to endure great pain and suffering, and has been and will in the future
be forced to incur medical expenses in the care and treatment of said injuries and has been and

will in the future be unable to continue with her normal course of activities.

Page - 2 -of 6

 

 

 
Case 1:21-cv-16824-RMB-KMW Document 1-1 Filed 09/13/21 Page 7 of 11 PagelD: 12

BUR-L-001732-21 08/12/2021 8:45:55 AM Pg 3 of 6 Trans ID: LCV20211873749

WHEREFORE, the plaintiff, Dolores Washick hereby demands judgment against the
defendant, Target Stores in a sum which will reasonably compensate her for the injuries and
damages sustained together with interest and costs of this suit.

SECOND COUNT

1. Plaintiff hereby repeats the allegations of the First Count and incorporates same
into this Count as if set forth more fully herein.

2. Defendant, ABC CORPS 1-10 (fictitious names of businesses and/or corporations
which cannot be ascertained at this time) is/are the owner(s) and/or lessees, or agents servants
and/or employees of the property located at 4 Centerton Road, Township of Mt. Laurel, County,
of Burlington and State of New Jersey.

3. As a legal invitee lawfully upon said premises, the plaintiff, Dolores Washick was
caused to fall resulting in serious personal injuries.

4. The defendant, ABC CORPS 1-10 (fictitious names of businesses and/or
corporations which cannot be ascertained at this time) had a legal and contractual duty and
obligation to keep said premises properly maintained and safe legal invitees such as plaintiff,
Dolores Washick.

5. Said aisles and floors were to be maintained by defendant, ABC CORPS 1-10
(fictitious names of businesses and/or corporations which cannot be ascertained at this time).

6. The defendant, ABC CORPS 1-10 (fictitious names of businesses and/or
corporations which cannot be ascertained at this time), had and has a non-delegable duty and

obligation to keep said premises properly maintained and safe.
7. The defendant, ABC CORPS 1-10 (fictitious mames of businesses and/or
corporations which cannot be ascertained at this time) with actual and/or constructive notice of

was negligent in the supervisory maintenance, repair and general safekeeping of the premises.

Page -3-of 6

 

 

 
Case 1:21-cv-16824-RMB-KMW Document 1-1 Filed 09/13/21 Page 8 of 11 PagelD: 13

BUR-L-001732-21 08/12/2021 8:45:55 AM Pg 4 of 6 Trans ID: LCV20211873749

8. At the time and place aforesaid, the defendant, ABC CORPS 1-10 (fictitious
names of businesses and/or corporations which cannot be ascertained at this time) was negligent
in the supervisory maintenance, repair, and general safekeeping of the business known as Target
Store, 4 Centerton Road, Township of Mt. Laurel, County of Burlington and State of New Jersey
and allowed and/or permitted to exist certain hazardous and dangerous conditions.

9, Defendant, ABC CORPS 1-10 (fictitious names of businesses and/or corporations
which cannot be ascertained at this time):

(a) failed to warn persons, such as the plaintiff, Dolores Washick of
dangerous conditions existing;

(b) failed to put up warning signs that said dangerous conditions existed; and

(c) failed to abate the hazards.

10. Asa result of the aforesaid carelessness and negligence, the plaintiff, Dolores
Washick sustained severe personal injuries of both a permanent and temporary nature and has
been and will in the future be forced to endure great pain and suffering, and has been and will in
the future be forced to incur medical expenses in the care and treatment of said injuries and has
been and will in the future be unable to continue with her normal course of activities.

WHEREFORE, the plaintiff, Dolores Washick, hereby demands judgment against the
defendant, ABC CORPS 1-10 (fictitious names of businesses and/or corporations which cannot
be ascertained at this time) in a sum which will reasonably compensate her for the injuries and
damages sustained together with interest and costs of this suit.

THIRD COUNT
1. Plaintiff hereby repeats the allegations of the First and Second Counts and

incorporates same into this Count as if set forth more fully herein.

Page - 4 -of 6

 

 

 
Case 1:21-cv-16824-RMB-KMW Document 1-1 Filed 09/13/21 Page 9 of 11 PagelD: 14

BUR-L-001732-21 08/12/2021 8:45:55 AM Pg 6 of 6 Trans ID: LCV20211873749

2. Plaintiff, Michael Washick, is the husband of plaintiff, Dolores Washick, and ig
entitled to her care, services, companionship and consortium.
3. Asa result of the negligence of the defendants, the plaintiff, Michael Washick, has

been deprived of the care, services, companionship and consortium of his wife, Dolores
Washick.
WHEREFORE, plaintiff, Michael Washick hereby demands judgment against the
Defendants, Target Stores and ABC Corporations 1-10 (fictitious names of corporations which
cannot be ascertained at this time) in a sum which will reasonably compensate him for the
injuries and damages sustained together with interest, attorney’s fees and costs of suit.

FOURTH COUNT

1. Plaintiffs repeat the allegations of the First through Third Counts and incorporates

same into this Count as if set forth more fully herein.
WHEREFORE, the plaintiffs, Dolores Washick and Michael Washick, her husband,
hereby demand judgment against the defendants, Target Stores and ABC CORPS 1-10 (fictitious
names of businesses and/or corporations which cannot be ascertained at this time) individually,
jointly, severally and/or in the alternative, in a sum which will reasonably compensate plaintiffs,
for the injuries and damages sustained together with interest and costs of suit.

ARONBERG, KOUSER, SNYDER &
LINDEMANN, P.A.

BY

 

TJANIEL K. SNYDER, ESQUIRE
Attorney for Plaintiff

Dated: August 11, 2021
DESIGNATION OF TRIAL COUNSEL

 

Pursuant to Rule 4:25-4, DANIEL K. SNYDER, ESQUIRE is hereby designated as trial
counsel in this action.

Page - 5 - of 6

 

 

 
Case 1:21-cv-16824-RMB-KMW Document 1-1 Filed 09/13/21 Page 10 of 11 PagelD: 15

BUR-L-001732-21 08/12/2021 8:45:55 AM Pg 5 of 6 Trans ID: LCV20211873749

JURY TRIAL DEMAND

Plaintiffs hereby request a trial by a jury as to all issues in this action.

NOTICE PURSUANT TO RULES 1:5-1(a) AND 4:17-4(c)

Please take notice that the undersigned attorneys, counsel for the plaintiffs, do hereby
demand, pursuant to Rules 1:5-1(a) and 4:17-4(c), that each party herein serving pleadings and
interrogatories and receiving answers thereto, serve copies of all such pleadings and answered
interrogatories received from any party, including any documents, papers and other material
referred to therein, upon the undersigned attorneys, please take notice that this is a continuing

demand.

CERTIFICATION PURSUANT TO RULE 4:5-1

 

Pursuant to Rule 4:5-1, the undersigned hereby certifies that the above action is not thd
subject of any other pending lawsuit or arbitration proceeding, There are no other persons

interested in the above action who have not been made a party to said action.

ARONBERG, KOUSER, SNYDER &
LINDEMANN, P.A.

BYMNIEL K. SNYDER, ESQUIRE
Attorney for Plaintiff

Dated: August 11, 2021

Page - 6 - of 6

 

 

 
Case 1:21-cv-16824-RMB-KMW Document 1-1 Filed 09/13/21 Page 11 of 11 PagelD: 16

BUR-L-001732-21 08/12/2021 8:45:55 AM Pg 1 of 2 Tr

Civil Case Information St

Case Details: BURLINGTON | Civil Part Docket# L-001732-21

Case Caption: WASHICK DOLORES VS TARGET Case Type: PERSI
STORES Document Typs: C
Case Initiation Date: 08/12/2021 Jury Demand: YE:
Attorney Name: DANIEL KENNETH SNYDER Is this a professio
Firm Name: ARONBERG, KOUSER, SNYDER & Related cases per
LINDEMANN, PA H yes, list docket:
Address: 430 ROUTE 70 W Do you anticipate
CHERRY HILL NJ 08002 transaction or occ
Phone: 8564291700

Name of Party: PLAINTIFF : Washick, Dolores Are sexual abuse
Name of Defendant's Primary Insurance Company

{if known): None Are sexual abuse

THE INFORMATION PROVIDED ON THIS FORM CANNOT B
CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING [F CASE 1S APP

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by th

Use this space to alert the court to any special case characteristics that
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
if yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO *
